              Case 1:21-cv-00067-DAD-SAB Document 12 Filed 03/05/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10     GEORGE AVALOS,                                  Case No. 1:21-cv-00067-DAD-SAB
11     Plaintiff,
                                                       ORDER DIRECTING CLERK OF COURT TO
12                                                     CLOSE CASE AND ADJUST THE DOCKET TO
       v.
                                                       REFLECT VOLUNTARY DISMISSAL
13
       SIERRA MINIT MARTS INC., et al.,                PURSUANT TO RULE 41(a) OF THE FEDERAL
14                                                     RULES OF CIVIL PROCEDURE
       Defendants.
15                                                     (ECF No. 11)
16

17            On March 4, 2021, a stipulation was filed dismissing this action with prejudice and with

18   each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

19   been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

20   (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’

21   fees.

22            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case

23   and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25
     Dated:     March 4, 2021
26
                                                           UNITED STATES MAGISTRATE JUDGE
27
28
                                                       1
